

 
 

 

AMENDED AND RESTATED LICENSE AGREEMENT




This Amended and Restated License Agreement (“Agreement”) is entered into this
14 day of July, 2008, by and between Jugular, Inc. (“Licensor”), a California
corporation residing at 18685 Main Street, Suite 101, Huntington Beach,
California 92648 and Gamma Pharmaceuticals, Inc. (“Licensee”), a Delaware
corporation residing at 7477 W. Lake Mead Blvd., Suite 170, Las Vegas, Nevada
89128.


RECITALS


WHEREAS, Licensee formulates, markets, and sells nutritional supplements,
nutraceuticals, over-the-counter pharmaceuticals, and personal care products
throughout North America and Asia;


WHEREAS, Licensee’s products include high-quality fast dissolving oral strips,
oral lozenges, gummy bears, and oral gels (medicated confectionary) and personal
care products produced through Licensee’s own facilities and through third
parties with whom Gamma has contracts;


WHEREAS, Licensee has well established programs for product development, brand
development, brand advertising, retail distribution, and promotion in Asia and
North America (many of which are protected with intellectual property
registrations);


WHEREAS, Licensee causes to be manufactured product forms, performance
characteristics, and preferred product qualities for the consumer;


WHEREAS, Licensee relies on its portfolio of intellectual property for
competitive advantage;


WHEREAS, Licensor is an established brand development and management company;


WHEREAS, Licensor desires to expand its product line through working with
companies who can develop, manufacture, market and sell products bearing the
Licensor Marks;


WHEREAS, on August 5, 2006 Licensor and Licensee entered into the initial
Licensor/Licensee Agreement, which Agreement was subsequently amended
twice.  The purpose of this Agreement is to clarify ambiguities which were
created through the various amendments. This Agreement is intended to supersede
and replace the previous Licensor/Licensee Agreement, the Amended License
Agreement, and the Second Amendment to License Agreement.


NOW, THEREFORE, the parties hereto have agreed as follows:


1.  
Definitions.  For the purposes of this Agreement, the following terms are
defined as follows:



1.1  
“Affiliate” shall mean any entity that controls, is controlled by, or is under
common control with that party, where “control” means ownership or control,
direct or indirect, of more than 50% of the stock or other equity interest
entitled to vote for the election of directors or equivalent governing body.



1.2  
“Audible Identifier” shall mean a word, saying, slogan, or tag-line that is used
to identify a Licensed Product when spoken out-loud.



1.3  
"Calendar Quarter" shall mean any three (3) month period which begins on the
first day of either January, April, July or October and ends on the last day of
March, June, September or December, respectively.


 
1

--------------------------------------------------------------------------------

 





1.4  
"Calendar Year" shall mean the twelve (12) month period from January 1 to
December 31, inclusive.



1.5  
"Collected Net Sales Value" shall mean the total gross sales of all Licensed
Products sold under this Agreement to independent purchasers, less applicable
sales and value added taxes, trade discounts, and return credits actually
expended as supported by credit memoranda actually issued to the customers or
invoices received from the customers.  Credit memoranda issued and invoices
received will be accounted for within thirty (30) days, unless advised as in the
case with special promotion items and special promotion periods that will be
advised from time to time.  For uncollectable accounts due to retail account
insolvency, royalties will not be paid.  Penalty deductions will not be applied
to the statement of collected net sales value.



1.6  
"Dollars" and "$" shall mean United States Dollars.



1.7  
"Effective Date" shall mean August 5, 2007.



1.8  
"Execution Date" shall mean the later of the dates on which this Agreement has
been executed by Licensee and Licensor.



1.9  
"Extension Period" shall mean any extension of the Term of this Agreement whose
duration is set forth in Section 16.1.





1.10  
"First Full Year" shall mean the first full Calendar Year, commencing at the end
of the Initial Year.



1.11  
“Individual Product Category” shall mean a sub-category of products under a
Product Category as set forth in Exhibit A, i.e., the Individual Product
Categories for Category II Products include hand sanitizers, lip balm,
antiseptic creams/gels, etc.



1.12  
"Initial Term" shall mean the period from the Effective Date through August 5,
2021, unless terminated earlier pursuant to Section 16.



1.13  
"Initial Year" shall mean that period from the Effective Date until the end of
the Calendar Year in which the Effective Date falls.



1.14  
"Know-How" shall mean all technology, formulas, trade secrets, proprietary
methods, technical data, materials and other information owned, invented,
developed or acquired by Licensee that relate to the manufacture, marketing,
and/or sale of the Licensed Products.



1.15  
“Licensed Products” shall include, without limitation, those products listed in
Exhibit A.



1.16  
“Licensee Marks” shall mean all Trademarks owned by Licensee, including without
limitation Gamma and Gamma Pharmaceuticals.



1.17  
“Licensee Developed Trade Dress” shall mean any Trade Dress that Licensee
creates or develops for use with the Licensed Products, exclusive of Licensor
Marks.


 
2

--------------------------------------------------------------------------------

 





1.18  
"Licensor Domain Names" shall mean any Internet domain name incorporating the
Licensor Marks.



1.19  
“Licensor Marks” shall mean all Trademarks owned by Licensee, including without
limitation Jugular, and the U.S. Registration No. 2,888,351 (for Classes 5, 9,
and 32) for the mark JUGULAR.



1.20  
“Minimum Sales Requirement” shall mean the minimum sales values for each Product
Category as defined by Section 9.1(d) for the first four (4) years after the
Effective Date and defined by the parties under Sections 8.1 and 8.2 after the
first four (4) years after the Effective Date.



1.21  
"Product Category" shall mean a Product Category identified in Exhibit A for
Licensed Products, i.e., Category I Products or Category II Products.



1.22  
“Royalty Rate” shall mean the rate for each Product Category as set forth in
Exhibit A.



1.23  
"Term" shall mean the Initial Term of this Agreement as set forth in Section
16.1.



1.24  
“Territory” shall have the meaning as set forth in Section 11.



1.25  
"Trade Dress" shall mean, collectively, the underlying concepts of, and the
copyrights in, all packaging, advertising, and promotional graphics and
materials displaying any Licensor Marks, and all other such graphics and
materials developed for and/or otherwise used in connection with the marketing
of Licensed Products by Licensee, and all distinctive containers, designs, and
the like.



1.26  
“Trademark” shall mean any trademark, service mark, trade name, domain name, and
the like, or other word, name, symbol or device, or any combination thereof,
used or intended to be used to identify and distinguish the source or origin of
products or services, including without limitation all registrations and
applications therefor throughout the world and all common law and other rights
therein throughout the world.



2.  
Grant of Rights, Licenses, and Privileges.



2.1  
License.  Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee:



(a)  
The exclusive right to use the Licensor Marks on or in association with the
Licensed Products as well as on packaging, promotional, and advertising material
associated with the Licensed Products, for the Term of this Agreement in the
Territory, including use of Licensor Domain Names according to Section 4;



(b)  
access to marketing, distribution, and sales channels for which products bearing
the Licensor Marks have been, is, or will be used during the Term of this
Agreement.


 
3

--------------------------------------------------------------------------------

 



2.2  
Production Know-How.  Licensee retains the exclusive ownership of formulas,
methods of manufacture, and quality assurance for the Licensed Products bearing
the Licensor Marks and Trade Dress during the Term of this Agreement.



2.3  
Licensor Assistance.  Licensee shall pay to Licensor all expenses for all
reasonably necessary transportation, including airfares, maintenance, travel,
and living expenses (at least comparable to U.S. standards of travel and travel
maintenance) to and from Licensee’s place of business, of all Licensor-furnished
personnel providing brand promotion, marketing, and sales assistance to Licensee
at the request of Licensee.  If Licensor is required to pay or has paid such
expenses, then Licensee shall make full reimbursement to Licensor within thirty
(30) days of invoice date at the address set forth in Section 20.11.  All
payments shall be made in accordance with Section 19.



Licensor shall also offer Licensee advice on the development and interpretation
of market research, strategies, development, and implementation of annual
marketing plans, new product development and modifications to existing product
lines, package selection and graphics, product positioning, competitive analysis
development of advertising, and promotional merchandising strategies, including
media selection and management for Licensed Products.


Licensor shall use best efforts to assist Licensee’s management to expand
product sales, marketing, and distribution programs in the U.S. and other
national territories.  Licensee hereby agrees that Licensor makes no guarantee
as to the success of its efforts, and any lack of performance or results shall
not constitute a breach by Licensor of this Agreement.


3.  
Ownership and Use of Trademarks.



3.1  
Ownership by Licensor.  Licensee expressly acknowledges that Licensor will
retain all right, title, and interest in the Licensor Marks.  Should Licensee
challenge the validity of any of the Licensor Marks and succeed, such successful
challenge by Licensee shall constitute grounds for Licensor’s termination of
this Agreement, at Licensor’s option by providing written notice of termination
to Licensee.  The termination can be limited to the mark that is successfully
challenged.  Nothing in this Agreement shall ever be construed as giving
Licensee any rights, title, or interest in or to ownership of any Licensor Marks
except as expressly provided herein.  Licensee agrees to use the Licensor Marks
approved by Licensor for such use on and in connection with Licensed Products,
and with Licensed Products only, and any all goodwill arising out of the use of
the Licensor Marks by Licensee shall inure to the sole benefit of Licensor.



3.2  
Licensee Cooperation in Protection of Licensor Marks.  Licensee shall fully
cooperate with Licensor in Licensor’s efforts to obtain, perfect, and enforce
its rights in the Licensor Marks.  Any failure to so cooperate, or any
unauthorized manufacture, sale, or any other act or failure to act on the part
of Licensee, which reasonably might, or in fact does, in any way impair or
materially interfere with the rights of Licensor in and to Licensor’s Marks or
goodwill associated therewith, shall give Licensor the right to terminate this
Agreement at its option by providing written notice of termination to
Licensee.  Licensee shall not give permission to any person to alter or deface,
add to, remove, erase, or obliterate, wholly or partly, any of the Licensor
Marks.


 
4

--------------------------------------------------------------------------------

 



3.3  
Certain Licensor Rights Reserved.  Licensor shall be free to use, and to license
others to use, the Licensor Marks in connection with any products outside the
specified Licensed Products listed in Exhibit A.  Licensor shall, without notice
to or consent of Licensee, be free to use the Licensor Marks for advertising and
promotion of Licensor or of products bearing Licensor’s Marks, including the
Licensed Products, in trade journals, periodicals, on the Internet, and other
media, as well as promotional campaigns.  Nothing in this Agreement shall, in
any way, restrict Licensor’s use of the Licensor Marks nor its use of the name
Jugular as part of the trade name or company name of any entity that is
majority-owned or licensed by Licensor and which may be established or
operating.  The foregoing are given as examples, and not in limitation of the
rights reserved by Licensor.



3.4  
Enforcement of Rights in Licensor Marks.  Licensee acknowledges Licensor's
fundamental interest in protecting Licensor Marks.  Accordingly, Licensee shall
promptly notify Licensor of any infringement, dilution, or tarnishment of, or
with respect to, any Licensor Marks in the Territory that Licensee has actual
knowledge of.  Licensor shall, at its own cost and at its sole discretion, take
reasonable action with respect to such violators of Licensor's rights in the
Licensor Marks, which may or may not include initiation and prosecution of legal
action against any violator(s) of such rights.  Licensee may not, on its own
behalf, take any action of any kind against any such violator, but shall offer
its full cooperation with Licensor, at no cost to Licensor, in Licensor's
investigation of such violations and in Licensor's actions, if any, against such
violators.



3.5  
Compliance With Licensor Standards.  Licensee and Licensor together shall
develop for the Licensed Products, a Licensor Licensed Products Graphics
Standards handbook, which may be amended from time to time by the parties and
which a final draft shall be provided by Licensor no later than October 1, 2008.

3.6  
Approval of Trademarked Items Required.  Licensor grants permission to the
Licensee to use the Licensee Marks on the Licensed Products’ cartons,
containers, packages, labels and lids, advertising or promotional materials
(including but not limited to the Internet), or any other item in connection
with Licensed Products together with the Licensor Marks.  In order to protect
the Licensor Marks and to promote a compatible image of products bearing the
Licensor Marks, Licensee agrees to use only packaging, advertising, and
promotional materials for Licensed Products that are of the color, type, style,
and design previously approved, in writing, by Licensor.  Licensor does not
object to appearance of Licensee Marks as a co-brand, if in the sole discretion
of the Licensee, the appearance of the Licensee Marks will enhance the sale of
the Licensed Products in the territory, and or as required by regulation.



3.7  
New Trademarks and Trade Dress.  Licensee may, at any time during the Term of
this Agreement, propose a new Trademark (i.e., any distinctive words, letters,
numerals, symbols, designs, shapes, color schemes and/or combinations and/or new
Trade Dress, graphics, color patterns and other visual identifiers and/or
Audible Identifiers or other thereof intended to be used as, on and/or in
connection with any Licensed Product containers, labels, advertising and/or
promotional material) to be developed for use in connection with Licensee's sale
of products bearing the Licensor Marks.  Such new Trademark, Trade Dress, and
Audible Identifiers or other may not be so employed by Licensee without the
prior, written approval of Licensor.  All proprietary rights in such Trademarks,
Trade Dress, and Audible Identifiers that are based on the Licensor Marks shall
be the


 
5

--------------------------------------------------------------------------------

 

sole and exclusive property of Licensor, and all copyright and Trademark
applications for any new Trademarks, Trade Dress, or Audible Identifiers based
on the Licensor Marks shall be filed in the name of Licensor.  Costs for new
Trademarks, Trade Dress, and Audible Identifiers based on the Licensor Marks, if
any, may  be reimbursed to Licensee in accordance with Section 9.2.


3.8  
Prohibitions on Licensee's Use and Registration of Trademarks.  Licensee agrees
that it shall not register or attempt to register any Licensor Marks, or use or
register any other Trademark that may be confusingly similar to any Licensor
Marks.  Licensee hereby acknowledges that it has no right, title, or interest in
or to any Licensor Marks except a license for use in the manner and under the
conditions provided for in this Agreement; and that in the event this Agreement
shall be terminated, Licensee shall not thereafter exercise any right granted to
it hereunder and shall immediately discontinue all use of each and every
Licensor Mark.



3.9  
Statement of Trademark Ownership; Registered User.  All labels and advertising
materials bearing any Licensor Marks shall include an appropriate statement of
the relationship between Licensor and Licensee and an appropriate statement that
such Licensor Marks are owned by Licensor.  Additionally, if any Licensor Marks
are used on the Internet, Licensee shall include an appropriate statement that
such Licensor Marks are owned by Licensor.  In the event the applicable law of
any country within the Territory permits or requires the registration of
Licensee as a user of the Licensor Marks, Licensee agrees to execute, at the
sole cost and expense of Licensor, such instruments or documents as may be
necessary or proper to effect such registration.  Licensee agrees to cooperate
with Licensor in the execution and filing of such documents and taking any
action reasonably necessary to obtain appropriate governmental approval of use
of the Licensor Marks by Licensee or of this Agreement. Licensee shall use the
Licensor Marks only in such form and manner as may be specifically approved in
writing by Licensor.





Licensor shall not unreasonably withhold any permission or approval required
under this Section 3.


3.10  
Ownership by Licensee.  Notwithstanding anything in Section 3.7, Licensee shall
retain exclusive ownership of all Licensee Developed Trade Dress, including the
right to license or sell any Licensee Developed Trade Dress to a third
party.  Licensee Developed Trade Dress shall explicitly exclude any Licensor
Mark, and Licensee does not claim any ownership interest in any Licensor Marks
that may be used in conjunction with Licensee Developed Trade Dress.



4.  
Ownership and Use of Licensor Domain Names.



4.1  
Ownership by Licensor.  Licensee expressly acknowledges that Licensor will
retain all right, title, and interest in the Licensor Domain Names.  In the
event the applicable laws in a country within the Territory do not allow
Licensor to hold title to any such Licensor Domain Names, Licensor may notify
Licensee in writing of Licensor's desire for Licensee to hold such title for
Licensor, provided Licensee is not also prohibited from holding title to the
Licensor Domain Names in such Territory.  Licensor shall undertake, with
Licensee's prior written permission, all necessary steps to register such
Licensor Domain Names in the name of the Licensee.  At any time during the Term
of this Agreement, Licensor shall have


 
6

--------------------------------------------------------------------------------

 

the option to have Licensee assign to Licensor any Licensor Domain Names held in
the name of Licensee, provided Licensor gives written notice to Licensee of its
desire for Licensee to assign such Licensor Domain Names to Licensor.  Licensee
shall fully cooperate in providing any information and documentation that may be
necessary to effectuate the registration and/or assignment of the Licensor
Domain Names and shall fully cooperate in the execution of any documents that
may be required for such registration and/or assignment.  Licensor shall pay all
costs associated with the registration and/or assignment of any Licensor Domain
Names.  In the event this Agreement is terminated or expires for any reason, all
Licensor Domain Names held in the name of Licensee shall be assigned to Licensor
or a third party designated by Licensor within fourteen (14) days after such
termination or expiration.


4.2  
Use of Licensor Domain Names.  Licensee shall have the right to use certain of
the Licensor Domain Names to establish a web site to advertise, promote, and/or
sell Licensed Products provided Licensee has obtained prior written approval
from Licensor.  Licensor may request Licensee to make certain modifications to
Licensee’s websites that use a Licensor Domain Name, and Licensee shall make all
such modifications.  Licensee shall be solely responsible for any and all costs
incurred in connection with the establishment of such website and maintaining
the content therein.



4.3  
Renewal of Licensor Domain Names.  Licensor shall be solely responsible for the
renewal of any and all Licensor Domain Name registrations and shall bear all
costs associated therewith.  Licensee shall cooperate to the fullest extent with
Licensor and in the execution of any documents necessary to effectuate the
renewal thereof.  If Licensor Domain Names are held in the name of Licensee in
accordance with Section 4.1, Licensee shall be solely responsible for the
renewal of the Licensor Domain Names, and Licensor shall reimburse Licensee for
the renewal fees.



4.4  
Licensee Cooperation in Protecting Licensor Domain Names.  Licensee shall not
register, or cause any third party to register, any Internet domain name
incorporating the Licensor Marks, nor shall Licensee register any domain name
that phonetically resembles or is derived from the Licensor Marks.  Licensee
will alert Licensor to any such registration by a third party of which it has
actual knowledge of.  Licensee may not, on its own behalf, take any action of
any kind against any such violator but shall offer its full cooperation to
Licensor, at no cost to Licensee, in Licensor's investigation of such violations
and in Licensor's actions, if any, against such violators.



5.  
Approval of Trade Dress and Advertising.



5.1  
Procedure for Approval.  Licensee shall submit for the prior written approval of
Licensor, samples of all Licensed Products, proposed advertising and promotional
materials (including but not limited to advertising and promotional materials on
the Internet), container and package graphics, including ingredient
declarations, and other such product identification and descriptive materials
which are to include use of any Licensor Marks (the “Submitted Items”), at least
sixty (60) days prior to their first use.  Based upon its review of the
Submitted Items, Licensor may require appropriate corrections or modifications
before final approval is granted.  Licensor shall provide a decision regarding
Licensee's use of the Submitted Items no later than thirty (30) business days
after receipt from Licensee.  No Submitted Item shall be sent for final
production before Licensor


 
7

--------------------------------------------------------------------------------

 

has given its approval.  No Licensor approval of any Submitted Item shall in any
way be construed as any comment on its possible commercial effectiveness.


5.2  
Transmittal of Items for Approval.  Submitted Items may be sent by registered
mail or e-mail, which may be accompanied by a request that Licensor acknowledge
receipt.  All requests for such approval are to be addressed to Licensor at the
address set forth in the introductory paragraph of this Agreement.



5.3  
Prevention of Tarnishment of Licensor Image.  Licensee acknowledges that
Licensor enjoys a reputation as a high-quality, youth-oriented brand name and
has high-quality brand promotion programs.  Licensee further recognizes that the
great value of Licensor's reputation, as symbolized by the Licensor Marks, might
be seriously tarnished if Licensed Products were advertised or otherwise
promoted in any manner or context which, to a substantial segment of the public,
might bring into question Licensor's continuing dedication to high-quality.
Therefore, Licensee shall refrain from authorizing or utilizing any advertising
campaign or individual advertisement for any of the Licensed Products bearing
the Licensor Marks which would or realistically might be considered offensive or
unwholesome by any substantial segment of the public or materially conflict with
the positive youth values recognized by a majority of the public.  Licensee
shall further exercise its best efforts to prevent any advertisement of any of
the Licensed Products from appearing in a media context or particular
publication or broadcast or on the Internet which would be or is considered
offensive by a majority of the public within the Territory.



6.  
Quality Standards; Advertising; and Product Emergencies.



6.1  
Licensee’s Compliance with Quality Standards.  All Licensed Products are to be
sold only under the Licensor Marks, except as provided by Section 3.6, and must
be produced in strict compliance with all Licensee’s quality standards and
procedures.  Licensee, in the exercise of its rights, and the performance of its
obligations under this Agreement, shall at all times comply with all applicable
laws and all applicable industry standards.  Licensee shall consistently apply
Good Manufacturing Practices, as defined by the United States Food and Drug
Administration or a similarly applicable regulation of the country in which it
sells Licensed Products, in all phases of production, packaging, storage, and
shipment of Licensed Products bearing the Licensor Marks.



6.2  
Truth in Labeling and Advertising.  Licensee shall further insure that, with
respect to the product designation and its ingredients, formulation, grade and
quality, each Licensed Product shall be honestly, truthfully, and not
misleadingly labeled and advertised, and shall otherwise comply, in every
respect, with the labeling, packaging, advertising, and other related laws of
all countries into which it may be directed by Licensee, and of all countries in
which Licensee has reason to believe it may be sold.



6.3  
Customer Complaints.  Licensor shall promptly notify Licensee, in writing, of
each complaint, by any individual and/or governmental agency, regarding any
products bearing the Licensor Marks, setting forth, in reasonable detail, all
pertinent information known to Licensor in respect thereto.



6.4  
Non-Conforming, Unsafe, or Improperly Labeled Products.  If Licensor, at any
time, has reason to believe or suspect that any Licensed Product manufactured by
the Licensee and bearing the Licensor Marks does not conform to the
specification, or is mislabeled or does not otherwise conform to the


 
8

--------------------------------------------------------------------------------

 

labeling requirements hereof, or presents any threat to the public health or
safety, or is otherwise not in full conformity with all applicable laws and has
been released into the stream of commerce, Licensor shall immediately notify
Licensee of this fact in writing, and Licensee shall use its best efforts,
unless directed not to do so by Licensor, to promptly retrieve each such
Licensed Product at Licensee's sole expense.


6.5  
Product Emergencies.  Licensee acknowledges that Licensor has an overriding
interest in protecting the reputation of Licensor and of products bearing the
Licensor Marks.  Accordingly, Licensee shall, immediately upon notice thereof,
fully inform Licensor as to any actual or proposed action, by any governmental
agency, consumer or environmental group, media or other organization or any
individuals, directed toward removing any quantity of any  Licensed Products
bearing the Licensor Marks, from the market, including removal from even one (1)
retail outlet therein, based on alleged injury or death, alleged unwholesomeness
or potential for harm, alleged contamination, tampering or similar act and/or
alleged violation of law in connection with production, labeling, packaging,
storage, shipment, advertising and/or sale. Licensee agrees to maintain in full
force and effect, during the Term hereof, a policy or policies of insurance
covering bodily injury and property damage liability, including products
liability as detailed in clause 13, INSURANCE.



6.6  
Inspection.  Licensee shall permit Licensor or its authorized representatives to
inspect the facilities where Licensed Products bearing the Licensor Marks are
manufactured and/or packaged in order to verify that the same are manufactured
and packaged in compliance with all applicable laws, Good Manufacturing
Practices, Licensor quality standards, and instructions, as herein specified,
provided Licensor gives Licensee written notice of Licensor’s intent to conduct
such an inspection.  The inspection shall be conducted within normal business
hours.



6.7  
Samples.  Licensee shall cause to be submitted a reasonable number of samples of
each  Licensed Product bearing the Licensor Marks to Licensor, or to an
authorized representative of Licensor, upon written request, from time to time.



6.8  
Licensee Compliance with Quality Requirements.  Upon request from Licensor, from
time to time, Licensee shall provide reasonable evidence of Licensee’s
compliance with the provisions of this Section 6.



7.  
Warranty and Limitation of Liability.



7.1  
Licensee’s Limited Warranty.  Licensee represents and warrants to Licensor only
the following:



(a)  
Each contract packer and each contract manufacturing firm whose services are
employed by Licensee shall fully comply with each and every one of the
provisions of this Agreement, which might reasonably apply to that entity in
connection with its production and/or packing of any Licensed Products sold
bearing the Licensor Marks.  Licensee shall, prior to each contract packer's or
contract manufacturing firm’s commencement of activities with respect to any
Licensed Products sold bearing the Licensor Marks, obtain that entity's written
agreement that it will so comply, incorporating any restrictions and
requirements imposed by Licensor in its written approval and promptly furnish a
copy of such agreement to Licensor.  Such agreement shall, in particular,
include a


 
9

--------------------------------------------------------------------------------

 

provision that Licensor shall have the same access to the facility or facilities
of each such contract packer and contract manufacturing firm as Licensor has to
Licensee's facility or facilities according to this Agreement.


(b)  
All Licensed Products sold bearing the Licensor Marks produced and/or packaged
by all of Licensee’s contract packers or contract manufacturing firms shall
fully conform to all requirements specified in this Agreement.



7.2  
Licensee’s Extension of Liability and Indemnity.  Licensee hereby expressly
extends all assumption of liability and indemnification specified in Section 12
to Licensor for each and every act and omission of all of Licensee’s contract
packers and contract manufacturing firms for any and all claims, damages, loss,
and liability against Licensor arising out of Licensee’s use of such contract
packers and contract manufacturing firms in connection with this Agreement.



7.3  
Licensor’s Warranty.  Licensor represents and warrants to Licensee that
Licensor, as of the Effective Date, has no effective license agreement with any
other party within the Territory pertaining to the Licensed Products bearing the
Licensor Marks.  Licensor further warrants it has full authority to enter into
this Agreement and has full legal authority to grant licenses in Licensor Marks
to Licensee.



8.  
Best Efforts.



8.1  
Licensee’s Best Efforts.  Licensee shall exercise its best efforts to expand the
market for Licensed Products bearing the Licensor Marks in the Territory to the
fullest potential thereof, and to insure the efficient and diligent production,
marketing, distribution, and sale of Licensed Products bearing the Licensor
Marks in sufficient quantities to meet the requirements of Licensee’s customers
in the Territory.  Licensee also agrees to exercise its best efforts to actively
promote the sale of Licensed Products bearing the Licensor Marks on a
competitive basis.  For this purpose, Licensee and Licensor shall cooperate to
develop the following plans concerning the marketing and sale of Licensed
Products bearing the Licensor Marks:



(a)  
a three (3) year rolling business plan commencing from the beginning of the
Calendar Year following the Effective Date; and



(b)  
a marketing plan for the Calendar Year following the Effective Date, including
the annual advertising and promotional expenditure budget.



8.2  
Submission of Rolling Business Plan and Marketing Plan.  The three (3) year
rolling business plan and the marketing plan (the “Plans”) shall be prepared by
the Licensee together with Licensor and shall be submitted by the Licensee no
later than October 31 of each Calendar Year for the approval of Licensor.  If
the Plans receive the written approval of Licensor within forty-five (45) days
of their submission by Licensee, the marketing plan shall constitute the basis
for the Licensee's performance targets in the following Calendar Year.  The Plan
shall include an analysis of the retail outlets in which the product(s) are
available to the consumer.  The Plans shall be subject to review by both the
Licensee and Licensor during the Calendar Year to which the marketing plan
relates in order to compare actual performance achieved with that
forecasted.  If a significant change in market conditions is noted by Licensee,
and/or Licensee otherwise believes an adjustment to the original marketing plan
is required during the


 
10

--------------------------------------------------------------------------------

 

Calendar Year to which the plan relates, Licensee may request, in writing, that
Licensor review the corresponding sales targets, and Licensor and Licensee shall
meet in good faith to attempt to prepare and agree in writing to a new forecast
with revised sales targets.


8.3  
Minimal Performance by Licensee Not Equivalent to Best Efforts.  Licensee's
achievement only of the performance targets as set forth in the Plans for the
each Calendar Year beginning with the Calendar Year following the Effective Date
and Licensee’s payment only of Royalty Fee shall not necessarily constitute
satisfaction of its best efforts obligation, as required in Section 8.1.



8.4  
Licensor’s Best Efforts.  Licensor shall exercise its best efforts to coordinate
the proposed plans of the Licensee as set forth in Section 8.1 with other
willing licensees of the Licensor Marks and shall encourage joint participation
in activities that build the reputation of the Licensor Marks and create sales
for the Licensed Products during the Calendar Year.  Lack of participation by
other licensees shall not be construed as a breach of this Agreement by
Licensor.



Licensor shall also exercise its best efforts to expand the market for Licensed
Products bearing the Licensor Marks in the Territory to the fullest potential
thereof, for the efficient and diligent advertising, event participation,
promotion, and sampling of Licensed Products bearing the Licensor Marks in
sufficient spending levels and sufficient quality to meet the requirements to
cause consumers to purchase the Licensed Products in sufficient quantity and to
cause consumers to recall the Licensor Marks and benefits associated with
products bearing the Licensor Marks.  For this purpose, Licensee and Licensor
shall cooperate to develop the following:


(a)  
a three (3) year rolling business plan commencing from the beginning of the
Calendar Year following the Effective Date;



(b)  
an advertising, promotion, event participation plan for the Calendar Year
following the Effective Date;



(c)  
a plan for coordinating the marketing, promotion, sales, distribution, event
participation activities, and budgets for the Licensee and for Licensor’s
corporate contribution.  Licensor shall use its best efforts to coordinate any
proposed plans of Licensee with other licensees of the Licensor Marks and shall
encourage joint participation in activities that build the reputation of the
Licensor Marks and create sales for the Licensee’s products during the Calendar
Year.  Licensee hereby agrees that Licensor makes no guarantee as to the success
of its efforts, and any lack of performance or results shall not constitute a
breach of this Agreement.



8.5  
Minimal Performance by Licensor Shall Not Equivalent to Best
Efforts.  Licensor’s achievement only of minimum spending targets as set forth
in Section 8.4 for each Calendar Year beginning with the Calendar Year following
the Effective Date and Licensor’s achievement of market-share and consumer
awareness of the Licensor Marks shall not constitute satisfaction of its best
efforts obligation, as required in Section 8.4.



8.6  
Licensor’s Financial and Operating Obligations.  Licensor shall not use Licensee
Marks as a reference or in a way that directly or indirectly implies that a
relationship between Licensor and Licensee exists except to the extent of the


 
11

--------------------------------------------------------------------------------

 

relationship between Licensor and Licensee as defined by this
Agreement.  Licensor shall at all times maintain a viable business that is not
entirely dependent upon licensing fees paid to Licensor by
Licensee.  Transactions between the parties are Royalty payments based on a
licensor-licensee relationship.  Financial dealings between the parties are
limited to payment of Royalties in accordance with this Agreement.


9.  
Compensation.



9.1  
Royalty.  As compensation for the license granted hereunder, Licensee agrees to
pay to Licensor all of the royalty items described in this Section 9.1 as
follows:



(a)  
Licensee shall have the option to pay to Licensor all of the royalty items
described in this Section 9.1 in cash or in equity shares of Licensee or a
combination of cash and equity shares upon written agreement between Licensee
and Licensor.  If equity shares and cash are used as payment or if payment is
made with equity share only, the number of share delivered to Licensor by
Licensee shall be equal to the value of the royalty payment due less the value
of the cash payment made, divided by the difference of the share option price
and the market price of the underlying share on the payment date of the
payment.  Should Licensee and Licensor choose to make and accept payment with
share of Licensee company, respectively, the underlying shares shall be entitled
to registration no later than the time of the next submission and registration
statement by Licensee.  The proceeds from the payment of cash and the issuance
of shares will cover the entire royalty due.



(b)  
For each Calendar Year during the Term of this Agreement, Licensee shall pay the
greater of the sums described in Section 9.1(b)(i) or Section 9.1(b)(ii) for
each Product Category (the “Royalty Payment”) according to the schedule set
forth in Section 9.7:



(i)  
A continuing royalty, which is the amount calculated, with respect to a
particular period (e.g., a Calendar Quarter), by multiplying the total Collected
Net Sales Value of that Product Category during that period by the Royalty Rate
(i.e., 1.5% for Category I Products and 1.1% for Category II Products) specified
in Exhibit A for that Product Category in the Calendar Year containing that
period (the “Continuing Royalty”); or



(ii)  
the Annual Guarantee for Category I Products or the Increased Annual Guarantee
for Category II Products as set forth in Section 9.1(d) in the particular
Calendar Year; provided however, Licensee shall not be required to pay the
Increased Annual Guarantee until it has achieved Five Hundred Thousand Dollars
($500,000.00) in Collected Net Sales Value for Category II Products in the
particular Calendar Year.



(iii)  
After the period ending August 5, 2011, the continuing royalty payment shall be
calculated as 1.1% for all products, and the distinction between category one
and category two products shall not apply.



(iv)  
Any royalty payments after the period ending August 5, 2011 shall be made in
accordance with the existing schedule and


 
12

--------------------------------------------------------------------------------

 

payment dates.  Payments are due on the three months schedule and are to be paid
within 30 days of the end of the three months schedule in effect.


(c)  
If Licensee elects to terminate this Agreement, or breaches the Agreement and
does not correct the breach within the 60 day period, specified in Section 16.4,
Licensee shall pay Licensor a termination fee equal to one-half (1/2) of the
Annual Guarantee as set forth in Section 9.1(d) for each of the remaining
Calendar Years, which would have remained from the Initial Term through August
5, 2011 had the termination not occurred.  If Licensee has achieved Collected
Net Sales Value of $500,000 for Category II Products, Licensee, at the time of
termination shall also pay Licensor a termination fee equal to one-half (1/2) of
the Increased Annual Guarantee, as set forth in Section 9.1(d), for each of the
remaining Calendar Years which would have remained through August 5, 2011 had
termination not occurred or for each of the remaining Calendar Years that would
have remained in any subsequent Extension Period had termination not occurred.



(d)  
The “Annual Guarantee” shall be determined by multiplying the minimum sales
value for Category I Products set forth in the table below by the Royalty Rate
of 1.5%.  The “Increased Annual Guarantee” shall be determined by multiplying
the minimum sales value for Category II Products set forth in the table below by
the Royalty Rate of 1.1%.  The Licensor and Licensee agree that the minimum
sales values used in the table in this Section 9.1(d) constitutes the initial
performance targets for Licensee as set forth in Sections 8.1 and 8.2.  Both the
Annual Guarantee and the Increased Annual Guarantee for Category I Products and
Category II Products, respectively, apply through August 5, 2011 only.  Licensor
and Licensee agree to cooperate in good faith to adjust the minimum sales values
for Category I Products and Category II Products under Sections 8.1 and 8.2 to
determine the Annual Guarantee and the Increased Annual Guarantee should this
Agreement be extended under Section 16.1.




 
Minimum Sales Value ($) of Category I Products
Annual Guarantee (1.5%)
Minimum Sales Value ($) of Category II Products
Increased Annual Guarantee (1.1%)
Year 1
9,089,570.67
136,343.56
3,400,661.00
37,407.27
Year 2
17,492,666.67
262,390.00
9,089,570.91
99,985.28
Year 3
21,213,682.00
318,205.23
17,492,666.36
192,419.33
Year 4
21,213,682.00
318,205.23
21,213,681.82
233,350.50
Totals
$69,009,601.34
$1,035,144.02
$51,196,580.00
$563,162.38



9.2  
Offsets.  Licensee may create or amend any Trade Dress or Audible Identifiers
for the Licensed Products to create Licensee Developed Trade Dress.  Payment for
the costs associated with such creations or amendments (the “Identifier Costs”)
shall be borne by the parties as follows:


 
13

--------------------------------------------------------------------------------

 



(a)  
Licensee shall pay for Identifier Costs using resources of its choice and
according to Licensee’s own schedule.  Licensee shall record all Identifier
Costs.  Nothing herein shall grant to Licensee the right to alter or amend the
Licensor Marks as set forth in the registration or identified by Licensor.



(b)  
Licensee shall initially own the Licensee Developed Trade Dress as set forth in
Section 3.10.  Licensee, in its sole discretion, shall have the option to sell
Licensee Developed Trade Dress to Licensor.



(c)  
Licensee may aggregate Identifier Costs over a single Calendar Quarter.



(d)  
Licensor shall pay for the filing fees and costs associated with the filing of
copyright applications and trademark applications, in both domestic and foreign
jurisdictions for copyrights and trademarks incorporating the Licensor Marks or
Licensor owned Trade Dress.



9.3  
Reports.  Licensee shall:



(a)  
Within thirty (30) days after the end of each month, submit a written report
with supporting documents to substantiate the report.  to Licensor showing units
sold, total sales revenue earned, and all deductions made to arrive at Collected
Net Sales Value of each Product Category.  All Licensed Products shall be
considered sold when invoiced or shipped;



(b)  
Within thirty (30) days after the end of each Calendar Quarter, submit a written
report to Licensor showing the Continuing Royalty earned.  In determining the
Collected Net Sales Value for each Calendar Quarter, any allowances for returned
products not taken in the current Calendar Quarter may be taken in the following
Calendar Quarter; and



(c)  
Within thirty (30) days after the end of the second and fourth Calendar
Quarters, submit a written report to Licensor showing the total advertising and
promotion expenditures for the two (2) preceding Calendar Quarters.



9.4  
Records and Inspection of Sales Data.  Licensee shall keep full, true, and
accurate books of account and other records of its sales of Licensed Products
and of all other relevant data on which Royalty Payments payable to Licensor are
or should be based this includes supporting documents to substantiate the sales
data.  Such books and records shall be preserved intact for at least seven (7)
years following the Calendar Quarter to which they pertain.  Licensor shall, by
its accountants and/or attorneys obliged by their professions to keep
confidences of Licensor, and/or by its authorized employees, have the right,
during regular business hours and at Licensor's expense, to inspect any and all
of such books and records; and Licensor shall, at its expense, have the right to
make and keep copies of any or all of such information. Within thirty (30) days
after the end of each month, a written report shall be submitted to Licensor
showing units sold, total sales revenue earned, and all deductions made to
arrive at Net Sales of each Product Category. All Licensed Products shall be
considered sold when invoiced or shipped;


 
14

--------------------------------------------------------------------------------

 

9.5  
 Within thirty (30) days after the end of each Calendar Quarter, a written
report shall be submitted to Licensor showing the Continuing Royalty earned. In
determining the Net Sales Value for each Calendar Quarter, any allowances for
returned products not taken in the current Calendar Quarter may be taken in the
following Calendar Quarter; and

9.6  
Within thirty (30) days after the end of the second and fourth Calendar
Quarters, a written report shall be submitted to Licensor showing the total
advertising and promotion expenditures for the two (2) preceding Calendar
Quarters.





9.7  
Payments.



(a)  
Licensee shall pay Royalty Payments to Licensor within thirty (30) days after
the end of each Calendar Quarter according to the Quarterly License Fee schedule
as set forth in Section 9.7(b).  If the Continuing Royalty exceeds the Annual
Guarantee plus the Increased Annual Guarantee, if any, for a Product Category
during a Calendar Year, the deficiency shall be remitted within thirty (30) days
after the end of that Calendar Year.  The payment of all Royalty Payments and
deficiencies shall be made in accordance with Section 19.



(b)  
The “Quarterly License Fee” for each Calendar Quarter shall be paid within
thirty (30) days of the due date listed below according to the following payment
schedule:


 
15

--------------------------------------------------------------------------------

 




     
payable only on meeting minimum threshold
 
Payment Due Date
 
Amount category 1 products
Increased Annual payment category 2 products 1.1%
Total
Payable category 1 products and  category 2 products if category 2 products meet
minimum threshold
5-Nov-07
 
$37,499.62
$9,351.82
$46,851.44
5-Feb-08
 
$32,947.98
$9,351.82
$42,299.80
5-May-08
 
$32,947.98
$9,351.82
$42,299.80
5-Aug-08
 
$32,947.98
$9,351.82
$42,299.80
5-Nov-08
 
$65,597.50
$24,996.32
$90,593.82
5-Feb-09
 
$65,597.50
$24,996.32
$90,593.82
5-May-09
 
$65,597.50
$24,996.32
$90,593.82
5-Aug-09
 
$65,597.50
$24,996.32
$90,593.82
5-Nov-09
 
$79,551.30
$48,104.83
$127,656.13
5-Feb-10
 
$79,551.30
$48,104.83
$127,656.13
5-May-10
 
$79,551.30
$48,104.83
$127,656.13
5-Aug-10
 
$79,551.30
$48,104.83
$127,656.13
5-Nov-10
 
$79,551.30
$58,337.63
$137,888.93
5-Feb-11
 
$79,551.30
$58,337.63
$137,888.93
5-May-11
 
$79,551.30
$58,337.63
$137,888.93
5-Aug-11
 
$79,551.30
$58,337.63
$137,888.93
         
Totals
 
$1,035,143.96
$563,162.38
$1,598,306.34
         



(c)  
If sales of category 1 (one) products exceed the amount needed to achieve the
minimum royalty payment, the royalty payment shall be calculated  based on
actual collected net sales achieved, following the definition in clause 1.5

(d)  
Once the minimum sales of category 2 (two) products ($500,000) is achieved,
payment of the royalties calculated for category 2 products become due and
payable



(e)  
Failure to make timely payment shall give Licensor the right, at its option, to
pursue all rights and remedies provided by law for redress of breach of any
agreement, including without limitation, the right to collect late charges at
the rate equal to the published U.S. Prime Rate as published in the Wall Street
Journal plus two percent (2%) on or nearest the date the payment was due,
provided, however, that in no event shall interest be paid in excess of the rate
allowable under applicable law.  Licensor shall also have the right to terminate
this Agreement in accordance with


 
16

--------------------------------------------------------------------------------

 

the provisions of Section 16.  The formula for calculation of interest payments
due is the due date of the royalty payment less date at which payment is made
generating the days late, multiplied by the interest rate.


10.  
Addition of New Products and Packaging.



10.1  
Introduction of New Products by Licensee.  Because of Licensor's need to protect
its reputation as symbolized by the Licensor Marks, no product, other than those
identified in Exhibit A, may be sold or offered for sale by Licensee in
association with any Licensor Marks or Trade Dress of Licensor, or added to
Exhibit A as a Licensed Product, without Licensor's prior review and comment on
the presentation.  Each Licensee request for the addition of any proposed new
product shall be made in writing.  Licensee and Licensor shall complete a
detailed marketing plan and initial advertising and promotional budget for
manufacture and sale of the proposed products under the Licensor
Marks.  Addition of any proposed new product may require an upward adjustment in
the Annual Guarantee and/or Increased Annual Guarantee and/or other provisions
of this Agreement, and shall require specific inclusion of such new product in
Exhibit A as a Licensed Product, by amendment hereto.



10.2  
Addition of New Packaging to an Existing Licensed Product.  Licensee shall
submit a written request to Licensor for Licensee’s plan to pack an existing
Licensed Product bearing the Licensor Marks in a new size or package form.  Such
request shall include a specific description of the new package and any
shelf-life test results conducted by Licensee.  Licensor shall advise Licensee
of acceptance or rejection of the new packaging within thirty (30) days of
receipt of the request.  Licensee agrees to follow the provisions of Section 5
prior to use of the new package.



10.3  
Introduction of New Products by Licensor in New Territories.  Licensor may
introduce any of the same products and product categories as set forth in the
Licensed Products or Product Categories of Exhibit A (the “Licensor’s New
Products”) in any territory or trade channel in which such Licensed Products or
Product Categories are not currently sold and are not in Licensee’s Territory or
Extended Territory after August 5, 2011 (the “Non-Active Territory”).  Licensor
may offer, in writing, the Non-Active Territory to Licensee, although Licensor
is not obligated to do so.  Licensor shall notify Licensee, in writing, of its
intention to introduce the Licensor’s New Products in the Non-Active Territory,
and provide a proposal to Licensee describing the business potential for the
Licensor’s New Products.  Licensee shall review the proposal provided by
Licensor within forty five (45) days, and Licensee shall notify the Licensor in
writing if it will sell the Licensor’s New Products directly, appoint a
distributor, or appoint contract manufacturers or packing firms in the
Non-Active Territory.  Should Licensor introduce Licensor’s New Products
independent of Licensee, Licensor must first obtain written permission from
Licensee to use Licensee’s Know-How in connection with its introduction of
Licensor’s New Products that incorporate Licensee’s Know-How.



11.  
Territories.



11.1  
Licensee’s Initial Territories.  Licensor agrees that the initial Territory in
which Licensee may sell, market, and distribute the Licensed Products shall be
the entire world.  Licensor grants Licensee an exclusive worldwide right
(“Exclusive Worldwide Right”) to sell, market, and distribute the Licensed
Products under the terms of this Agreement, which right shall commence on the
Effective Date and


 
17

--------------------------------------------------------------------------------

 

shall continue until August 5, 2011.  Thereafter, the Territory and grants under
this Agreement shall be restricted to only those countries (“Active Countries”)
in which Licensee, directly or through a distributor of Licensee, (1) has
distributed product; or (2) has an application pending before the appropriate
governmental agency of a particular country to obtain permission to distribute
product in such country.  The Exclusive Worldwide Right shall be automatically
revoked for all such countries not included in the Active Countries (“Non-Active
Countries”) and all rights under this Agreement in such Non-Active Countries
shall automatically revert to Licensor, and any rights granted to Licensee in
the Non-Active Countries shall automatically terminate.


12.  
Indemnification.



12.1  
Licensor’s Obligations.  Licensor, at its expense, shall defend any third party
claim brought against Licensee to the extent it is based on a claim that the
Licensor Marks, when used as provided for by this Agreement, infringes any
Trademark of any third party.  Licensor shall pay any award against Licensee, or
settlement entered into on Licensee’s behalf, based on such infringement, but
only if Licensee notifies Licensor promptly in writing of the claim, provides
reasonable assistance in connection with the defense and settlement thereof, and
permits Licensor to control the defense and settlement thereof.  Licensor will
have no liability to the extent the alleged infringement is caused by any
unauthorized use by Licensee of the Licensor Marks.



Licensor further agrees it shall be solely liable for and against any and all
claims, demands, damage, liability, actions, causes of action, loss, cost, and
expense of any nature whatsoever (including without limitation, investigation
costs and expenses, accountant's fees and expenses, and attorneys' fees and
expenses incident thereto) by reason of any actual or alleged injury, including
death of any person whomsoever, any actual or alleged financial loss to any
person or other entity, whomsoever or whatsoever, or any actual or alleged loss,
damage, or destruction of property of every class and description owned by or in
the possession of any person or other entity, whomsoever or whatsoever, in any
manner and however arising out of or attributed to the products manufactured and
marketed by other Licensor licensees that may reflect on Licensee as a licensee
of Licensor.


Licensor warrants to Licensee that Licensor, as of the Effective Date, has no
effective license agreement with any other party within the Territory pertaining
to Licensed Products bearing the Licensor Mark(s). Licensor further warrants it
has full authority to enter into this Agreement and has full legal authority to
grant licenses in Licensor Mark(s) to Licensee


12.2  
Licensee’s Obligations.  Licensee hereby agrees it shall be solely liable for
and against any and all claims, demands, damage, liability, actions, causes of
action, loss, cost, and expense of any nature whatsoever (including without
limitation, investigation costs and expenses, accountant's fees and expenses,
and attorneys' fees and expenses incident thereto) by reason of any actual or
alleged injury, including death of any person whomsoever, any actual or alleged
financial loss to any person or other entity, whomsoever or whatsoever, any
failure to maintain confidentiality, or any actual or alleged loss, damage, or
destruction of property of every class and description owned by or in the
possession of any person or other entity, whomsoever or whatsoever, in any
manner and however arising out of or attributed to the manufacturing and
distribution of the Licensed Products by Licensee pursuant to this Agreement.


 
18

--------------------------------------------------------------------------------

 



13.  
Insurance.  Licensee agrees to maintain in full force and effect, during the
Term hereof, a policy or policies of insurance covering bodily injury and
property damage liability, including products liability, which policies shall be
in the minimum total amount of Five Million Dollars ($5,000,000.00).  The
Licensee shall name Licensor as an insured on the aforementioned policy or
policies, and said policy or policies shall contain a waiver of subrogation
clause running to Licensor with respect to loss or damage arising out of
Licensee’s conduct under this Agreement.  Each policy shall contain a provision
for thirty (30) days advance written notice of cancellation to
Licensor.  Licensee shall promptly request and promptly supply Licensor with
certificates evidencing all such insurance in the usual and customary form and
substance.



14.  
Records and Audits.



14.1  
Preservation of Licensee Records; Licensor Access. In addition to its obligation
under Section 9.3, Licensee shall preserve full and accurate records with
respect to its production, marketing, sale, shipment, and delivery of Licensed
Products bearing the Licensor Marks and purchases of base ingredients for the
Licensed Products and supplies used in connection therewith for at least five
(5) years.  Licensee further agrees to make all such records, together with all
reasonable supporting information, readily available for inspection at any time
during regular business hours, with seven (7) days advance written notice to
Licensee, by any employees, or attorneys, and/or accountants authorized by
Licensor, who are obliged in connection with their employment by Licensor or by
their professional ethics to keep confidences of Licensee.



14.2  
Financial Statements.  Licensee shall supply to Licensor, during the Term
hereof, annual and quarterly statements of Licensee's financial condition as
contained in its Form 10-K and Form 10-Q reports as filed with the U.S.
Securities and Exchange Commission (“SEC”) as a way to inform Licensor whether
Licensee is in a position to continue to satisfactorily perform its best efforts
obligations under this Agreement.  Such statements shall be provided within a
reasonable time after such reports are filed, which can be in the form of
instruction to Licensor to review the filings on the SEC website or Licensor
website.



15.  
Confidentiality.



15.1  
Confidential Information.  The term “Confidential Information” means any
information disclosed by one party to the other pursuant to this Agreement that
is in written, graphic, machine readable or other tangible form and is marked
“Confidential”, “Proprietary” or in some other manner to indicate its
confidential nature.  Confidential Information may also include oral information
disclosed by one party to the other pursuant to this Agreement, provided that
such information is designated as confidential at the time of disclosure and is
reduced to writing by the disclosing party within a reasonable time (not to
exceed 30 days) after its oral disclosure, and such writing is marked in a
manner to indicate its confidential nature and delivered to the receiving party.



15.2  
Confidentiality.  Each party shall treat as confidential all Confidential
Information of the other party, shall not use such Confidential Information
except to exercise its rights and perform its obligations under this Agreement
herein, and shall not disclose such Confidential Information to any third
party.  Without limiting the foregoing, each of the parties shall use at least
the same degree of care it uses to prevent the disclosure of its own
confidential information of like importance, to


 
19

--------------------------------------------------------------------------------

 

prevent the disclosure of Confidential Information of the other party.  Each
party shall promptly notify the other party of any actual or suspected misuse or
unauthorized disclosure of the other party's Confidential Information.


15.3  
Licensee’s Confidential Information.  Licensor acknowledges that all Know-How
developed by Licensee is the property of Licensee and constitutes Confidential
Information subject to the confidentiality under Section 15.2.



15.4  
Exceptions.  Confidential Information excludes information that: (i) was in the
public domain at the time it was disclosed or has become in the public domain
through no fault of the receiving party; (ii) was known to the receiving party,
without restriction, at the time of disclosure, as demonstrated by files in
existence at the time of disclosure; (iii) is disclosed with the prior written
approval of the disclosing party; (iv) was independently developed by the
receiving party without any use of the Confidential Information; (v) becomes
known to the receiving party, without restriction, from a source other than the
disclosing party, without breach of this Agreement, by the receiving party; or
(vi) is disclosed generally to third parties by the disclosing party without
restrictions similar to those contained in this Agreement.  The receiving party
may disclose the other party's Confidential Information to the extent such
disclosure is required by order or requirement of a court, administrative
agency, or other governmental body, but only if the receiving party provides
prompt notice thereof to the disclosing party to enable the disclosing party to
seek a protective order or otherwise prevent or restrict such disclosure.



Further, Licensee shall be permitted to file documentation regarding this
Agreement in its public filings in the United States of America with the
Securities and Exchange Commission or any other regulatory agency, if, and to
the extent, required by applicable law and regulation.  Licensee shall not
include any Confidential Information in such documentation unless otherwise
required by law and only to the extent required by law.  Licensor shall have the
right to review and approve, in writing, any such documents prior to
filing.  Such approval by Licensor shall not be unreasonably withheld.


16.  
Term and Termination.



16.1  
Initial Term and Renewal.  Subject to the terms and conditions set forth herein,
and unless otherwise terminated, the Initial Term of this Agreement shall extend
from the Effective Date until the expiration date of August 5, 2021. The Initial
Term shall automatically renew for a subsequent five (5) year period, if
Licensee meets the minimum sales requirements for each of the years as
established by the parties under Section 8.2, or collectively for all of the
years as set forth, and further, has paid Licensor, in full, all Royalty
Payments under Section 9.7.  If however, Licensee fails to meet the minimum
sales requirements as set forth by the parties under Section 8.2 for the prior
five (5) year period, fails to cure any deficiencies with respect to the Royalty
Payments under Section 9.7 (if in the first five (5) years of the Term), and/or
fails to pay Royalty Payments under Section 9.7 within ten (10) business days
from the expiration of the then expired term, this Agreement will automatically
expire, and all rights will automatically revert to Licensor.



16.2  
Licensor Termination.  Should Licensee cause or experience any event which is
grounds for termination as set forth in this Agreement, this shall constitute
grounds for termination by Licensor of this Agreement as a whole with all said
parties.


 
20

--------------------------------------------------------------------------------

 





16.3  
Licensee Termination.  Licensee may terminate this Agreement, either as to one
or more of the Product Categories or in its entirety, by giving Licensor written
notice of termination, specifying the nature of the termination, at least six
(6) months before the end of any Calendar Year.  If termination is without
cause, the specified termination shall take effect as of the end of that
Calendar Year.  The termination fee set forth in Section 9.1(c) shall be due and
payable upon termination.  Licensee shall maintain product liability insurance
for the duration of shelf life of products in the market at the time of
termination.



16.4  
Curative Period of Certain Defaults.  Except with respect to those defaults,
herein specified, for which the non-defaulting party may forthwith terminate
this Agreement, and for which there is no provision for a curative period,
either party may terminate this Agreement if the other party is in default, by
giving such other party sixty (60) days written notice thereof, and the
defaulting party shall, during such period, be given the opportunity to cure its
default.  If such default is not cured within that period or any extension
thereof granted by the notifying party (which extension shall not be
unreasonably withheld or delayed), the notifying party shall have all rights and
remedies provided by law for redress of breach of an agreement, including
without limitation, the right to terminate this Agreement effective upon the
expiration of such period of time.



16.5  
Licensee Insolvency.  In the event any proceeding is filed by Licensee, or
against Licensee, and not discharged within ninety (90) days after filing, under
any bankruptcy or any similar local law, or if a receiver is appointed to manage
Licensee's affairs, or if Licensee enters into a creditor arrangement, any such
action shall constitute a breach of this Agreement entitling Licensor to
exercise all of its rights and remedies in the event of breach, including
without limitation the right, exercisable in its sole discretion, to forthwith
terminate this Agreement by written notice to Licensee.  A prime motive and
principal consideration for the execution of this Agreement by Licensor is the
skill and experience of Licensee as a marketer of Licensed Products bearing the
Licensor Marks of the highest quality readily and consistently available to
customers, thereby enhancing Licensor's reputation.  Thus, Licensor shall be
under no duty to accept a performance of this Agreement from Licensee if
Licensee is the subject of any bankruptcy or related activity, or from any other
person or entity as a purported assignee of this Agreement, without the prior
express written consent of Licensor, including without limitation, any assignee
or trustee in a bankruptcy proceeding.



16.6  
Licensor Insolvency.  In the event any proceeding is filed by Licensor, or
against Licensor, and not discharged within ninety (90) days after filing, under
any bankruptcy or any similar local law, or if a receiver is appointed to manage
Licensor's affairs, or if Licensor enters into a creditor arrangement, any such
action shall constitute a breach of this Agreement entitling Licensee to
exercise all of its rights and remedies in the event of breach, including
without limitation the right, exercisable in its sole discretion, to forthwith
terminate this Agreement by written notice to Licensor.  A prime motive and
principal consideration for the execution of this Agreement by Licensee is the
skill and experience of Licensor as a marketer of the Licensor Marks,
implementing marketing, advertising, promotion, event, and sales programs
thereby enhancing Licensor's reputation to the benefit of Licensee.  Thus,
Licensee shall be under no duty to accept a performance of this Agreement from
Licensor if Licensor is the subject of any bankruptcy or related activity, or
from any other person or entity as a purported


 
21

--------------------------------------------------------------------------------

 

assignee of this Agreement, without the prior express written consent of
Licensee, including without limitation, any assignee or trustee in a bankruptcy
proceeding.


16.7  
Destruction, Condemnation or Expropriation of Facilities. If any part of the
facilities used by Licensee for the manufacture of Licensed Products bearing the
Licensor Marks is expropriated, condemned, destroyed, or otherwise lost or taken
out of Licensee's full control by any governmental entity or any person or
corporation thereby jeopardizing Licensee's ability to adequately perform its
obligations under this Agreement, and if Licensee does not furnish adequate
substitute facilities within one hundred eighty (180) days of such loss, or if
Licensee or that portion of Licensee's business concerned with performance under
this Agreement is acquired by or merged with, or otherwise becomes controlled by
any third party or parties (including, without limitation, any governmental
entity or agency), such action shall constitute a breach of this Agreement, and
Licensor shall have all rights and remedies provided by law for redress of
breach of an agreement, including without limitation, the right to terminate
this Agreement forthwith by written notice to Licensee.



16.8  
Failure to Make Full, Timely Payments.  If Licensee fails to make any Royalty
Payments or other payment in full when due, or fails to provide access by
Licensor's authorized attorneys, accountants, or employees to its facilities or
its books or records or to those of its contract packers as required hereunder,
Licensor may notify Licensee in writing of such default, specifying a reasonable
period during which Licensee may cure such default.  If such default is not
cured by the end of such specified reasonable curative period, then Licensor
shall have the right, at its option, to terminate this Agreement, effective as
of the end of such period.



16.9  
Failure to Exceed Annual Licensee Fee.  If the Continuing Royalty payable to
Licensor for a given Product Category during each of any two (2) consecutive
Calendar Years does not exceed the corresponding Annual Guarantee plus the
Increased Annual Guarantee, if any, Licensor shall have the right to terminate
this Agreement as to such Product Category, effective as of the end of the
second of such Calendar Years.  If Licensor elects to terminate this Agreement
under the provisions of Section 16.2 as to all (remaining) Product Categories,
such termination shall constitute termination of this Agreement in its
entirety.  No termination under Section 16.2 shall relieve Licensee of the
obligation to pay any required deficiency between any Annual Guarantee plus
Increased Annual Guarantee, if any, and the corresponding Continuing Royalty.



16.10  
Failure to Protect Licensee’s Rights.  If Licensor violates Section 8.6,
Licensee may, after giving Licensor thirty (30) days’ written notice and an
opportunity for Licensor to cure within that thirty-day period, terminate this
Agreement in part or in its entirety without any penalty should Licensor fail to
cure within that thirty-day period.



16.11  
Governmental Intervention, Attempted Assignment or Sublicense.  Licensor may, by
written notice to Licensee, forthwith terminate this Agreement if any
governmental entity or agency thereof requires any cessation of production,
distribution, and/or sale of any Licensed Product with specific or general
reference to unwholesomeness of product, unsanitary facility or improper
labeling, or the actual or potential death, illness or injury of any person(s);
or if Licensee violates any provision of Section 20.3 or attempts to do so.


 
22

--------------------------------------------------------------------------------

 



16.12  
Stated Termination Grounds and Rights Non-Exclusive.  The foregoing termination
grounds and rights are in addition to any and all other rights of termination
and redress of breach which the parties or either of them may otherwise have
hereunder or by law.



17.  
Further Obligations of Parties Upon Termination.



17.1  
Payment of Residual Royalties.  No termination of this Agreement shall relieve
Licensee of the obligation to pay all Royalty Payments payable under Section 9,
even as to Royalty Payments that are attributable to sales or deliveries of
Licensed Products bearing the Licensor Marks after the effective date of such
termination.



17.2  
No Further Use of Licensor Marks.  Upon termination or expiration of this
Agreement for any reason, Licensee agrees to discontinue any and all use of the
Licensor Marks (including but not limited to use on the Internet), and also
agrees not to register or to use any Trademark confusingly similar to any
Licensor Marks.



17.3  
No Further Use of Licensor Domain Names.  Upon termination or expiration of this
Agreement for any reason, Licensee agrees to discontinue the use of any and all
Licensor Domain Names, and if applicable, shall assign each and every Licensor
Domain Name in which Licensee holds title in and to in accordance with Section
4.1.  Further, in the event Licensee has established a website using any
Licensor Domain Name, Licensee shall discontinue using such website and shall
delete each and every file pertaining to such website and shall be solely
responsible for any and all costs associated therewith.  Licensee also agrees
not to register or to use any Internet domain name confusingly similar to the
Licensor Domain Names or Licensor Marks.



17.4  
No Further Use of Proprietary Ingredients or Formulation.  No further use of
proprietary ingredients or formulation shall be used or permitted to be used by
Licensor after termination of this Agreement.  Commonly known and used
ingredients shall not be construed as proprietary.



17.5  
Licensor Option to Purchase Remaining Inventory.  In the event of termination or
expiration of this Agreement, Licensee agrees to sell to Licensor or its
appointee(s), at Licensor's request, any remaining inventories of  Licensed
Products bearing the Licensor Marks in usable condition, at the Licensee's
actual manufacturing cost, provided such products are not older than three (3)
months.



17.6  
Disposal of Un-purchased Inventory.  Licensor shall not be obligated to buy any
such remaining inventory, and any such remaining inventory not purchased by
Licensor shall be destroyed by Licensee at Licensee's expense.  Licensee shall
provide evidence of such destruction to Licensor.



17.7  
No Further Use of Certain Know-How.  Licensor agrees to discontinue the use of
all Know-How provided by Licensee and the use of all Know-How developed by
Licensee that is inseparable from the Know-How provided by Licensor, and to
return the same, together with all copies it has made thereof, to Licensee
promptly upon termination or expiration of this Agreement.


 
23

--------------------------------------------------------------------------------

 



18.  
Government Approval of This Agreement.



18.1  
Government Approval, Generally.  It shall be the responsibility of Licensee, at
its sole effort and expense, to obtain all approvals of this Agreement by any
and all government and similar authorities in the Territory, including any and
all subdivisions thereof, that may be necessary to fully effectuate and validate
this Agreement throughout the Territory.  Licensee agrees that it shall be
solely responsible for payment of any and all application fees, license fees,
certification fees, attorneys' fees, taxes, and all other costs and expenses
incurred in obtaining any and all such approvals.  Licensor shall provide
reasonable cooperation with Licensee in the Licensee's efforts to obtain all
such approvals, at no out-of-pocket cost to Licensor.  No later than promptly
after the Execution Date, Licensee shall, by written communication to Licensor,
identify each such authority whose approval is necessary.  Licensor and Licensee
hereby authorize one another to insert, into their respective copies of this
Agreement, as the Effective Date, the date at which the latest of the necessary
approvals and/or certifications has been issued, as shown in the respective
documents.  Except as may be specified in Section 18.2, in the event this
Agreement is not fully approved, and a true copy of the certificate or other
document of each such authority granting such approval is not furnished by
Licensee to Licensor within sixty (60) days after the Execution Date, then
Licensor's execution of this Agreement shall, in the absence of Licensor's
written extension, thereafter be deemed void and of no effect, and neither party
shall have any right or obligation to the other under or in respect to this
Agreement.



18.2  
Government Mandated Amendments to this Agreement.  In the event that any
governmental or similar authority requires that this Agreement be amended in any
respect as a precondition for approval or exemption, Licensor and Licensee shall
use their best efforts promptly to negotiate an amendment to this Agreement, in
the manner and of the scope described in Section 20.6, which is satisfactory to
such authority.  Notwithstanding the provisions of Section 20.5, in the absence
of an extension agreed to by Licensor and Licensee, should such amendment not be
reached within sixty (60) days after the authority notifies Licensee or Licensor
of the need for such amendment, this Agreement shall terminate, and neither
party shall be entitled to any damages from the other as a result of such
termination.  The time limitation of Section 18.1 shall be extended in
accordance with this Section 18.2.



19.  
Payments, Conversion, and Taxes.



19.1  
Payments Net.  All payments required hereunder shall be net to Licensor at the
full percentages and amounts specified.  All taxes, fees, and other expenses
incurred in connection with conversion and/or transmittal of funds, except only
income taxes payable by Licensor, and all approvals and other formalities
required in respect to any such activities, shall be the sole and exclusive
responsibility of Licensee and shall be dealt with diligently and at Licensee's
sole expense.  All payments shall be made by check or wire-transfer to the
account most recently designated by Licensor (from time to time) and shall be
made in United States Dollars.



19.2  
Conversion.  In the case of Royalty Payments, any currency conversion shall be
at the rate of exchange published in the Wall Street Journal, or the rate
published for major currency transactions by the largest bank in the country of
Licensee's head office, for the last day of the Calendar Quarter or Calendar
Year for which


 
24

--------------------------------------------------------------------------------

 

payment is required.  With respect to all other payments, the rate shall be that
rate published on the invoice date.  Licensee shall accompany each payment with
a copy of the publication on which conversion was based, together with an
English translation, if not in English.


19.3  
Taxes.  Should Licensee at any time be required by law to withhold and pay a tax
levied against Licensor for any Royalty Payment to Licensor, Licensee shall
remit to Licensor the balance for any Calendar Quarter (or Calendar Year) after
deduction of such tax, and shall forward to Licensor a tax receipt indicating
the amount of any such tax withheld during each such Calendar Quarter (or
Calendar Year) in such a form as might be required by the United States
government.



20.  
Miscellaneous.



20.1  
Independent Contractors.  Licensee and Licensor are independent contractors, and
nothing in this Agreement shall create or be deemed to create any relationship
of agency, partnership, or joint venture between them.  Neither party is
authorized to incur debt or other obligations of any kind on behalf of the
other, except as may be specifically authorized in writing, and neither party
shall be liable for any debts, accounts, obligations, or other liabilities of
the other party or of the agents or employees of the other party.  In the
absence of prior, written, specific authorization, neither party may represent
the other, nor purport to represent the other, in any manner or to any extent
whatsoever, in any judicial, governmental, or quasi-governmental inquiry,
investigation, hearing or proceeding, or in any arbitration.



20.2  
Resolution of Duties, Governing Law, and Forum Selection. The parties shall
endeavor to resolve all disputes, controversies and claims arising out of or
relating to this Agreement on an amicable basis and in a diligent manner.  This
Agreement will be governed by and interpreted in accordance with the laws of the
State of California, without reference to its conflict of laws principles.  All
disputes arising out of this Agreement are subject to the exclusive jurisdiction
of the state and federal courts located in Orange County, California, and the
parties hereby submit to the personal jurisdiction and venue of these courts.



20.3  
Assignment and Sublicense Without Consent Prohibited.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that neither party shall assign or
sublicense any of its rights, obligations, or privileges (by operation of law or
otherwise) hereunder without the prior written consent of the other party, which
consent will not be unreasonably withheld.  Notwithstanding the foregoing,
however, (i) either party may assign this Agreement to a successor in interest
(or its equivalent) of all or substantially all of its relevant assets, whether
by sale, merger, or otherwise, except in the case of insolvency by either the
Licensor or Licensee as set forth in Sections 16.5 and 16.6, in which case,
prior written consent of the other party is required; (ii) Licensor (and any
assignee of Licensor) may assign this Agreement to any of its Affiliates; and
(iii) Licensee may sublicense the use of any of the Licensor Marks to any
contract packer or producer/packager it may use in the manner and to the extent
herein specified.  Any attempted assignment or sublicense in violation of this
section will be void.



20.4  
Good Faith and Fair Dealing.  Each party shall, at all times, deal fairly and in
good faith with respect to the other in the conduct of each aspect of its
business that reasonably relates to this Agreement.


 
25

--------------------------------------------------------------------------------

 





20.5  
Severability of this Agreement.  Subject to the provisions of Section 20.6, the
invalidity of any provision or obligation hereunder or the contravention thereby
of any laws shall not relieve either party of the advantages of any other
provision of this Agreement.



20.6  
Government Action Substantially Affecting this Agreement.  In the event that a
court of competent jurisdiction or a cognizant governmental or
quasi-governmental authority or agency renders any decision or implements any
law or restriction which operate to frustrate any material aspect of the intent
of this Agreement, the parties hereto shall, in good faith, attempt diligently
to negotiate an amendment hereto that nevertheless returns the scope and effect
of this Agreement as nearly as possible to that expressed herein just prior to
such occurrence.  In particular, Licensee expressly recognizes an obligation, in
the event that Royalty Payments already due to Licensor or other rights afforded
to Licensor hereunder is or are blocked by any such occurrence, to so far as
legally possible place Licensor in the same financial position as it would have
been under this Agreement had such not occurred.  In the event that Licensee or
that portion of the business of Licensee to which this Agreement pertains is
nationalized, expropriated, or otherwise taken over or managed by the government
of the Territory, Extended Territory, or of any political subdivision thereof or
by any department or agency thereof, or if the government of the country of
Licensee's head office, and/or its policy, changes in such substantial fashion
that Licensee's ability to fully perform its obligations hereunder are
reasonably drawn into question, or if the country of Licensee's head office
comes under the control of another country or external governmental entity, in
any such event Licensor shall have the right, at its option, to terminate this
Agreement.



20.7  
Force Majeure.  Neither party shall be liable for any delays or failures to
perform any of its obligations hereunder due to any causes or contingencies
which are not reasonably foreseeable and are beyond the party's reasonable
control, including but not limited to fires, accidents, acts of God, and
war.  However, if any such force majeure shall continue for a period of three
(3) months, Licensor shall thereafter have the right to terminate this Agreement
by giving notice of termination to Licensee referring to this Section 20.7.



20.8  
Waiver and Amendment.  No rights, conditions, or obligations granted or required
under this Agreement shall be considered as having been waived or amended unless
specifically so stated in writing and signed by both parties.  The waiver by a
party or any default of the other party shall not be deemed to be a waiver of
any subsequent default or other default of such party.



20.9  
Prior and Contemporaneous Agreements Superseded.  This Agreement wholly
supersedes and renders void for all purposes any and all prior and
contemporaneous agreements, understandings, and discussions between the parties
with respect to the subject matter hereof in connection with Licensed Products
bearing the Licensor Marks as set forth in Exhibit A.  Any addition, deletion or
modification affecting this Agreement shall be effective only if reduced to
writing and signed by both parties.



20.10  
English Language Version of this Agreement Governs.  This Agreement shall be
executed in the English language.  In the event this Agreement is translated
into any language other than English and is subsequently executed by Licensor


 
26

--------------------------------------------------------------------------------

 

and Licensee, the parties hereto agree that this Agreement shall be governed by
the English version.


20.11  
Notices.  Notices shall be sent as follows:



If to Licensor:


Jugular, Inc.
c/o Mr. Michael Lajtay
18685 Main Street, Suite 101
Huntington Beach, California 92648


If to Licensee:


Gamma Pharmaceuticals, Inc.
c/o Joe Cunningham
800 N. Rainbow Blvd.
Las Vegas, Nevada 89107.


IN WITNESS WHEREOF, the parties hereto, by signature below of their respective
authorized representatives, have caused this Agreement to be duly executed as of
the latter of the dates herein below written.  Licensee recognizes that this
agreement is subject to Licensor management and board approval.  Licensor
recognizes that this agreement is subject to Licensee management and board
approval.  Licensor makes no representation that such approval will be
forthcoming, but agrees to make every effort to secure such approval.  Licensee
makes no representation that such approval will be forthcoming, but agrees to
make every effort to secure such approval.


Licensor                                                                Licensee


By: /s/Michael
Lajtay                                                                           By:
/s/Peter Cunningham


Print Name: Michael
Lajtay                                                                           Print
Name: Peter Cunningham


Title:
President                                                                           Title:
CEO



 
27

--------------------------------------------------------------------------------

 

EXHIBIT A


LICENSED PRODUCTS AND ROYALTY RATES


Licensed Products:


Category I Products


1.  
Fast dissolving oral strips.  Packages of 24 strips or equivalent or multiple
packages.  Annual unit forecast (Year 1) 958,975 units.



2.  
Fast dissolving oral gel.  Packages of 20mg or equivalent or multiple
packages.  Annual unit forecast (Year 1) 550,106 units.



Category II Products


1.  
Hand Sanitizers.  Gelotions in 20ml, 60ml, and 200ml packages.



2.  
Lip Balm.  Moisturizers with and without sunscreen, antiseptics, and healing
ingredients.



3.  
Antiseptic Creams/Gels.  For “Road Rash” and other applications as determined by
the product development process.



4.  
Sunscreen.  Moisturizers and bronzers in 30g and 80g packages.



5.  
Supplements in various combinations of vitamins, minerals, and other nutritional
supplements.



a.  
Gelicreams.  Endurance, altitude, and climbing in 17g, 30g, and 80g packages.



b.  
Gelibites.  Endurance, altitude, and climbing in sizes determined by the product
development process.



Royalty Rates:


Category I Products:  The Royalty Rate for Category I Products shall be
1.5%.  After August 5, 2011, the Category I Products Royalty Rate shall be
decreased from 1.5% to 1.1%.


Category II Products:  The Royalty Rate for Category II Products shall be 1.1%.






NOTE: Technical specifications to be kept on file by Licensee.





 
28

--------------------------------------------------------------------------------

 
